A primary question presented is: Can a party to a proceeding under the Workmen's Compensation Act (Gen. Acts 1919, p. 206 et seq.) appeal from a judgment rendered by the circuit court, or is the sole revisory remedy by certiorari?
The rulings sought to be presented in this court for review by appeal, rather than by certiorari, will not be considered, on the authority of Woodward Iron Co. v. Bradford,90 So. 803.2 A question of jurisdiction being presented, and which may not be waived by consent, the appeal will be dismissed ex mero motu.
Appeal dismissed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.
2 Ante, p. 447.